Citation Nr: 1416643	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-44 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to September 1978.

This matter is on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The issues of entitlement to service connection for a low back disability and for a rating in excess of 10 percent for a left ankle disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 1979 rating decision denied service connection for a low back disability; that issue was again denied by January 2004, July 2004, and August 2007, and the Veteran did not perfect an appeal of any of those decisions.

2.  The new evidence added to the record since the August 2007 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the August 2007 rating decision is new and material, and the requirements to reopen the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran seeks to reopen a previously denied claim for a low back disability.  The claim was originally denied by the RO in September 1979 on the basis that, even though he was treated for a back pain after a fall during active duty, the symptoms were mild and there was no indication that they were persistent.  He did not appeal that decision, nor did he submit any new and material evidence within a year of this decision and became final.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  

In June 2003, the Veteran sought to reopen the previously denied claim.  However, in rating decisions in January 2004 and July 2004, the RO declined to reopen the claim on the basis that none of the newly submitted evidence related to an unestablished fact necessary to support his claim.  There was no evidence suggesting that any current disability was related to service.  After the Veteran submitted a notice of disagreement to those denials in September 2004, the claim was also denied in a July 2005 Statement of the Case.  No appeal was perfected, and the decision became final.  

In May 2007, the Veteran again submitted an application to reopen his previously denied claim, asserting that his low back disability was secondary to plantar fasciitis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim).  That claim was denied by the RO in August 2007 on the basis that new and material evidence had not been submitted.  He did not appeal that decision, nor did he submit any new and material evidence within a year of that decision and the decision became final.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  That is the most recent final denial of the claim.  

Based on the evidence submitted since the last final denial of the claim, the Board determines that it should be reopened.  Specifically, the evidence now includes a private medical report from October 2008, where the Veteran stated that he had low back pain that had been persistent for over 30 years.  The evidence also includes a statement from his father, who also recalled the Veteran's back injury in active duty and that he encouraged the Veteran to ensure that it was noted on his separation physical examination.  

The RO characterized the Veteran's back symptoms in service as mild and non-chronic.  However, the statement by the Veteran's father suggests that was not the case.  That statement is new in that it has not been previously considered by VA, and is also material, since it relates to an unestablished fact necessary to support the claim.  That statement, which is presumed credible for the purpose of determining whether it is material, indicates that the Veteran's in-service back injury was more than a minor, transitory event, and that it may have persisted since that time.

Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a lumbar spine disability is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a lumbar spine disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran's claim of entitlement to service connection for a low back disability having been reopened, the Board finds that a VA examination is necessary to properly adjudicate the claim.  Specifically, the service medical records indicate that he was evaluated in February 1976 for low back pain after a fall while skiing.  Pain was observed in the lumbar region, although there was no indication of radiating pain into the extremities.

It is also established that the Veteran has a current low back disability, as an MRI in August 2004 found a small central disc protrusion at the L5-S1 disc.  However, other post-service treatment records indicate low back symptomatology since as early as August 2001.  Because there is evidence of both an injury in service and a current low back disability, a medical opinion is needed to adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Regarding the claim for an increased rating for a left ankle disability, the Veteran's representative stated in September 2012 that the Veteran's ankle symptoms had worsened since his most recent VA examination in October 2009.  That assertion was effectively repeated in a more recent statement by the representative in March 2014.  When a veteran indicates that his service-connected disability has worsened since his last VA examination, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400 (1997). Therefore, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in Mountain Home, Tennessee, since February 2011 or from any other VA Medical Center where the Veteran has received treatment.

2.  Schedule the Veteran a VA examination to determine the etiology of any low back disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings of any tests should be reported in detail.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any low back disability is related to active service.  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any low back disability is due to the result of service-connected bilateral ankle disabilities.  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected bilateral ankle disabilities.  All opinions should be accompanied by an adequate reasons and bases.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities, and the continuity of symptomatology.  

3.  Schedule the Veteran for a VA examination of his ankle disability.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be conducted.  The examiner should describe all symptomatology related to the service-connected ankle disability, to include all orthopedic and any neurological symptoms.  If there any foot symptoms present that are not related to the service-connected ankle disability, the examiner should so state.  All indicated studies and tests deemed necessary by the examiner should be performed and all results should be included in the examination report, including range of motion of the ankle.  The examiner should describe any functional loss pertaining to the Veteran's left ankle disability due to pain, weakness, incoordination, fatigability, or excess motion.

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


